Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. US 2008/0272717 (Gleason) in view of Haas US 2018/0367073 (Haas).

Regarding claim 1, Gleason teaches a method for checking setting of an angular position sensor of a motor system of a vehicle (method for checking an angular position sensor for a motor vehicle; see [0010]), said motor system comprising a physical angular position sensor for measuring an angular position of the rotor relative to a stator of an electrical rotating machine of the motor system (motors 56, 72 comprise a resolver assembly 80 to measure a position of a rotor 84 relative to a stator 82; see Fig. 1; see para. [0048]), such as an electrical machine of an electric or hybrid motor system (the motors are part of a hybrid motor system; see para. [0020]), said method comprising, during an initializing phase of the motor system (the position is derived during the initial machine operation; see abstract, [0049], [0050]), the electrical machine not rotating: 
(angular position is determined by injecting a high-frequency current; see para. [0050]); disable

- measuring the angular position of the rotor by the physical angular position sensor (the TPIM operates to measure a position of the resolver rotor using the resolver stator device; see [0049]); 
- calculating a difference between the estimated angular position of the rotor and measured angular position of the rotor (the TPIM determines an offset parameter comprising an angular difference between the derived position of the machine rotor and the measured position of the resolver rotor; [0049]);  
Gleason fails to specifically teach - detecting an anomaly in the timing of the physical angular position sensor if said difference is greater than a predefined threshold.
Haas teaches - detecting an anomaly in the timing of the physical angular position sensor if said difference is greater than a predefined threshold (comparator 310 is configured to compare signals 36, 56 and to generate fault signal 314 to indicate a fault if the signals 36,56 differ by more than a predetermined amount which could reasonably be attributed to a different in timing of the angle sensor; see para. [0032], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of detecting an anomaly in the timing of the physical angular position sensor if said difference is greater than a predefined threshold as taught in Haas into Gleason in order to gain the advantage of diagnosing a faulty position measurement to ensure proper operation of safety critical applications.

Regarding claim 3, 9, and 16, the combination of Gleason and Haas fails to teach wherein the threshold is equal to 3o. Haas teaches wherein the angle error is within 10o or alternatively within 5% but fails to teach wherein the threshold is specifically equal to 3 degrees. The specific value for the threshold would be a matter of design choice for one of ordinary skill in the art such that a threshold angle error of 3 degrees would be obvious without any undue experimentation and without providing any new or unexpected result. 

Regarding claim 6, Gleason further teaches an electric or hybrid motor system for a vehicle, comprising a driveshaft driven by a rotor of an electrical rotating machine, a physical angular position sensor of the rotor, as well as a module for controlling said electrical machine comprising a module for checking timing of the physical angular position sensor, said module for checking timing of the physical angular position sensor being configured to implement the method according to one of claims 1 to 5 claim 1 (the system is for a hybrid motor system for a vehicle comprising a drive shaft 60 driven by a motors 56, 72 resolvers 80, and a control system for performing the method of Fig. 1; see Figs. 1 and 2).

Regarding claims 7 and 8, Gleason teaches a system according to claim 6, wherein the physical angular position sensor is a resolver, and an automotive vehicle comprising an electric or hybrid motor system according to claim 6 (the position sensor is a resolver 80 and is for a hybrid vehicle; see Fig. 1; see para. [0048]).

Regarding claim 5, 12-14 and 17-19, Gleason fails to explicitly teach wherein the process for injecting a high-frequency current or voltage signal is a rotary process. However, the applicant acknowledges in para. [0050] that estimating the position by using a rotary process is known in the art. Para. [0050] states:


One of ordinary skill in the art would appreciate that it would be an obvious matter of design choice to implement a rotary process instead of a pulsating process as both processes are already known in the art and the choice of a rotary process over a pulsating process would not provided any new or unexpected results. 

Claims 2, 4, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleason et al. US 2008/0272717 (Gleason) in view of Haas US 2018/0367073 (Haas), and in further view of Sawada et al. US 6,914,408 (Sawada).

Regarding claim 2, Gleason fails to teach comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor.
Sawada teaches comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor (the fault detector 40 detects a fault such as out of synchronism and shuts down the system; see col. 6, lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor as taught in Sawada into Gleason in order to gain the advantage of shutting down the system if a fault is detected to prevent damage or harm to equipment or to users.

Regarding claim 4, 10, and 11, Gleason fails to teach wherein the process of injecting a high-frequency current or voltage signal is a pulsating process.
Sawada teaches wherein the process of injecting a high-frequency current or voltage signal is a pulsating process (the position estimating is performed using a pulsed AC signal; see col. 2, line 3-col. 4, line 7; col. 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the process of injecting a high-frequency current or voltage signal is a pulsating process as taught in Sawada into Gleason in order to gain the advantage of obtaining position information and detect out-of-synchronism based on the phase information from the pulsed signals.

Regarding claim 15, Gleason teaches a module for checking timing of the physical angular position sensor (a control system is used to check the position of the physical angular position sensors 80 and the estimated position; see paras. [0048]-[0050])
Sawad teaches a module configured to, if an anomaly is detected, inhibit starting up of the motor (the fault detector 40 detects a fault such as out of synchronism and shuts down the system; see col. 6, lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of comprising, if an anomaly in the timing of the physical angular position sensor is detected, inhibiting starting up of the motor as taught in Sawada into Gleason in order to gain the advantage of shutting down the system if a fault is detected to prevent damage or harm to equipment or to users.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN L YENINAS/Examiner, Art Unit 2868